Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inspecting fiber weave on a semiconductor circuit board, does not reasonably provide enablement for inspection of any and all woven fibers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “an inspection window formed in one or more layers of the printed circuit board” is confusing as to whether those one or more layers are the same as the “plurality of layers” disclosed in line 2 of the claim. Clarification is required.  
With respect to claim 5, the limitation “the inspection window is configured for automated optical inspection of the plurality of markers” is indefinite.  It is unclear how a window can be configured for automated optical inspection without also comprising several essential components such as the automatic optical inspecting device.  The structural requirements on the windows to provide for this type of measurement are indefinite.  Additionally, it should be noted that the intended use of a device cannot limit the device structurally. 
With respect to claim 8, the limitation “an inspection window formed in one or more layers” lacks antecedent basis.  It is unclear exactly what the “one or more layers” are layers of.  Clarification is required. 
With respect to claim 15, the structural relationship between the fiber weave and the printed circuit board is unclear.  Furthermore, claim 16 lacks antecedent basis since it discloses “fiber weave of at least two layers of the printed circuit board” making it unclear if the fiber weave disclosed in claim 15 is the same as in claim 16 and if that fiber weave is at least two layers in the same printed circuit board that the window is formed in.  Structural clarification is required to understand the claim. 
With respect to claim 16, 19, and 20, the claims fails to further define claim 15.  The claims are drawn to a method, however claims 16, 19, and 20 fail to disclose any method steps to further limit the parent claim. This causes ambiguity as to the scope of the claim and if the claim is truly drawn to a method or an apparatus. Clarification is required. 
The balance of claims are likewise rejected as failing to correct the deficiencies of the parent claims upon which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson U.S. Publication 2013/0015569.
With respect to claim 1 and 8, Anderson discloses a semiconductor device comprising:
A plurality of layers each comprising a fiber weave comprising a plurality of fiber bundles woven to form the fiber weave (Figure 4c, wherein 104 = woven glass fibers, reinforced fibers or fabrics, P.0039)
A plurality of markers located in a portion of the plurality of fiber bundles (Figure 4c, markers = vias 106, P.0040)
An inspection window formed in one or more layers of the printed circuit board for use in identifying a location of the plurality of markers in the fiber weave (Figure 4d, windows = patterned openings 114)

With respect to claims 2-7, 9-14, Anderson discloses all of the limitations as applied to claims 1 and 8 above.  In addition, Anderson discloses:
The inspection window is configured for use in identifying the location of the plurality of markers in the fiber weave of at least two of the plurality of fiber bundles (Figure 4f, at least two of the plurality of fiber bundles = at least two “rows” of the woven fabric)
The plurality of markers are located at specified intervals across the plurality of fiber bundles (Figure 4c, Figure 4g, wherein openings are formed by a pattern, P.0044, to align with vias which are located based on repeated design = specified intervals, P.0040)
The plurality of markers are located in the plurality of fiber bundles in a warp direction and a fill direction (Figure 4f, shows both directions )
The inspection window is configured to automated optical inspection of the plurality of markers (No structural requirement, Figure 4d shows a laser 116 above the openings, no reason that an inspection laser would be provided for in the same way)
The inspection window is located within an outer frame (Figure 4d, outer frame = insulating layer 112)
The inspection window includes a plurality of inspection windows at multiple locations for inspecting at least two of the plurality of fiber bundles (Figure 4f)

With respect to claim 15, Anderson discloses a semiconductor device comprising:
Weaving a plurality of fiber bundles to form a fiber weave (Figure 4c, wherein 104 = woven glass fibers, reinforced fibers or fabrics, P.0039, inherent that the weaving was performed)
A plurality of markers located in a portion of the plurality of fiber bundles (P.0031, conductive signal traces are formed over layers of PCB, P.0040, vias formed)
An inspection window formed in one or more layers of the printed circuit board for use in identifying a location of the plurality of markers in the fiber weave (P.0041, P.0042)

With respect to claims 16-20, Anderson discloses all of the limitations as applied to claims 2-7 above.  However, it should be noted that the limitations of claim 16, 19 and 20 are structural limitations that do not affect the method in a manipulative sense and cannot further limit the claims. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 109688733 discloses an multi-layer flexible circuit board comprising windows in a plurality of layers, exposing markers underneath on a woven substrate. 
Ge et al. U.S. Patent #10,041,195 discloses a woven substrate comprising a plurality of insulating fibers and other conductive fibers with “windows” between the insulating fibers through the conductive fibers can be viewed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA C BRYANT/Primary Examiner, Art Unit 2877